UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 14-4241


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

TRUMAN LEVI LEWIS,

               Defendant - Appellant.



                            No. 14-4242


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

NORMAN DEVI LEWIS,

               Defendant - Appellant.



                            No. 14-4648


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
TRUMAN LEVI LEWIS,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.   Richard M. Gergel, District
Judge. (2:12-cr-00507-RMG-1; 2:12-cr-00507-RMG-3)


Submitted:   April 30, 2015                   Decided:   May 12, 2015


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina; Louis H. Lang, CALLISON, TIGHE & ROBINSON, LLC,
Columbia, South Carolina, for Appellants.    William N. Nettles,
United States Attorney, James Hunter May, Winston Holliday,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Truman     Levi       Lewis     (“Truman”)    and    Norman      Devi      Lewis

(“Norman”)    appeal       their    convictions   for    conspiracy      to   commit

health-care    fraud,       in   violation   of   18    U.S.C.   §§     1347,    1349

(2012), four counts of wire fraud, in violation of 18 U.S.C.

§§ 1343,     1349,     2    (2012),    and   conspiracy     to     commit       money

laundering, in violation of 18 U.S.C. §§ 1956(h), 1957(a), 2,

(2012),    based     on     their    company’s    overbilling      of    Medicaid.

Truman also appeals his 120-month sentence.                Truman argues that

the district court erred by excluding a certain audio recording,

by finding the evidence sufficient to support his convictions,

by denying his motions for a new trial based on these issues,

and by enhancing his sentence for obstruction of justice based

on his trial testimony. *           Norman argues that the district court



     ∗
       Counsel also purports to raise the following issues
pursuant to Anders v. California, 386 U.S. 738 (1967):
(1) whether the district court reversibly erred by denying
Truman’s motion to sever; (2) whether the district court erred
by denying Truman’s Fed. R. Crim. P. 29 motions because no
witness made an in-court identification of him; (3) whether the
district court erred by denying Truman’s motions for a new trial
based on the denial of the motion to sever, the denial of a
motion to suppress, a lack of adequate time to review the jury
panel, and ineffective assistance of counsel; (4) whether the
district   court   reversibly   erred  by   overruling   Truman’s
objections to the facts presented at sentencing, the loss
amount, and the leadership-role enhancement, and by ordering
restitution in the amount it did; (5) whether trial counsel was
ineffective; and (6) whether the district court reversibly erred
by denying Truman’s motion to stay forfeiture pending appeal.
(Continued)
                                         3
erred by failing to order a second competency evaluation and by

refusing to allow him to represent himself.              We affirm.

                                     I.

      Truman   first   argues   that       the   district    court    erred   by

refusing to admit an audio recording of a meeting at which he

reached   an   administrative    settlement       with    certain     officials.

“We   review   a   trial   court’s   rulings     on   the   admissibility     of

evidence for abuse of discretion, and we will only overturn an

evidentiary ruling that is arbitrary and irrational.”                     United

States v. Cole, 631 F.3d 146, 153 (4th Cir. 2011) (internal

quotation marks omitted).        To the extent Truman challenges the

district court’s ruling that the recording would not be admitted

in its entirety, we conclude that the district court did not

abuse its discretion because the recording contained numerous



     Anders applies only when “counsel finds his case to be
wholly frivolous, after a conscientious examination of it.” 386
U.S. at 744 (emphasis added). Because Truman’s attorney is able
to raise nonfrivolous issues on appeal, Anders does not permit
her to brief frivolous issues simply because her client so
requests.   Cf. Jones v. Barnes, 463 U.S. 745, 750-51 (1983)
(holding that Anders does not mean that “appellate counsel must
raise every nonfrivolous issue requested by the client”). While
a defendant “has the ultimate authority to make certain
fundamental decisions regarding the case, as to whether to plead
guilty, waive a jury, testify in his or her own behalf, or take
an appeal,” the decision regarding which issues to raise on
appeal lies solely with the professional judgment of counsel.
Id. at 751.   Nevertheless, in an abundance of caution, we have
reviewed each of the issues purportedly submitted pursuant to
Anders and conclude that they are without merit.



                                       4
inadmissible          hearsay       statements            by     Truman.           Moreover,        the

district court allowed Truman to request permission to present

specific facts and statements from the recording.                                     The only such

fact   that     Truman       cites        on    appeal         as   having       been      improperly

excluded      is    the      fact    of       the     administrative             settlement.        We

conclude that          the    district          court      did      not    act     arbitrarily      or

irrationally          in      excluding             evidence         of        this     settlement,

especially in light of the court’s decision to allow Truman to

testify       regarding            the        general          nature       of       the      meeting.

Accordingly, Truman is entitled to no relief on his evidentiary

claim.

       Next,       Truman     argues          that       the    district         court      erred   by

denying      his    Rule      29    motions          because        there      was     insufficient

evidence that he possessed the requisite criminal intent for his

offenses.       We review de novo the district court’s denial of a

Rule 29 motion.            United States v. Reed, 780 F.3d 260, 269 (4th

Cir. 2015).         Where, as here, the motion was based on a claim of

insufficient evidence, we will sustain the jury’s verdict “if

there is substantial evidence, taking the view most favorable to

the Government, to support it.”                          Glasser v. United States, 315
U.S. 60,     80     (1942);       see       Reed, 780 F.3d      at     269-70     (defining

substantial evidence).

       The     only    element           of    the       charged       offenses        that     Truman

contests on appeal is the intent requirement.                                  See United States

                                                     5
v.    Simpson,       741 F.3d 539,     547,       550       (5th    Cir.)     (discussing

elements       of     conspiracy          to     commit         health-care          fraud),     cert.

denied, 134 S. Ct. 2318 (2014); United States v. McLean, 715
F.3d 129,       137-38         (4th        Cir.       2013)        (stating        elements      of

substantive         offense        of     health-care            fraud);       United    States      v.

Wynn,    684 F.3d 473,        477-78    (4th          Cir.    2012)     (setting       forth

elements of wire fraud); United States v. Green, 599 F.3d 360,

371 (4th Cir. 2010) (providing elements of conspiracy to commit

money laundering).               Having reviewed the record, we conclude that

the    ample    testimony          that        Truman      instructed          his    employees      to

provide     Medicaid             with     information            he     knew     was     false      was

sufficient for the jury to infer that he intended to deceive

Medicaid and knew that these actions were criminal.                                      See United

States    v.     Wilson,          115 F.3d 1185,         1189-90       (4th     Cir.     1997)

(discussing resolution of conflicting evidence).                                       Accordingly,

the    district          court    did     not    err       in    denying       Truman’s    Rule      29

motions.

       Truman also argues that the district court erred by denying

his    motions       for    a     new     trial       based      on     the    exclusion       of   the

aforementioned            audio     recording             and     the    sufficiency        of      the

evidence.            Because       the     district             court    did     not     abuse      its

discretion       in       excluding        the    recording            and    the     evidence      was

sufficient          to    convict        Truman       of    the        charged       offenses,      the

district court did not err in denying Truman’s motions for a new

                                                      6
trial on these bases.       See United States v. Bartko, 728 F.3d
327, 334 (4th Cir. 2013) (stating that appellate court reviews

denial of motion for new trial for abuse of discretion), cert.

denied, 134 S. Ct. 1043 (2014).

     Finally, Truman argues that the district court erred by

applying     an   obstruction-of-justice       enhancement     under        U.S.

Sentencing    Guidelines   Manual    § 3C1.1     (2012),     based    on     his

testimony    at   trial.     We     review     the   imposition      of     this

enhancement for clear error.        United States v. Hughes, 401 F.3d
540, 560 (4th Cir. 2005).         This enhancement is appropriate if

the defendant gave “false testimony concerning a material matter

with the willful intent to provide false testimony.”                      United

States v. Dunnigan, 507 U.S. 87, 94 (1993); United States v.

Perez, 661 F.3d 189, 192-93 (4th Cir. 2011) (discussing “degree

of specificity Dunnigan requires”).

     The district court found that Truman testified falsely that

he was unaware that his employees signed notes falsely stating

that they worked on weekends.       On appeal, Truman argues that his

testimony was not false because he admitted on cross-examination

that he was in charge of the company’s billing.              However, this

general admission does not remedy his prior testimony that he

was unaware of the deceptive notes.            Truman does not challenge

on appeal the district court’s findings that this testimony was

false,   material,   and   made   with   the   intent   to   provide       false

                                     7
testimony.           Accordingly,           we    discern       no     clear     error    in    the

application of the obstruction-of-justice enhancement.

                                                  II.

      Norman        first   challenges            the    district       court’s       refusal    to

order    a    second       competency         evaluation         based     on    his     behavior

during       jury    selection.              In        determining       whether       there    is

reasonable cause to order a competency hearing, a trial court

must consider “evidence of irrational behavior, the defendant’s

demeanor       at     trial,          and    medical           opinions        concerning       the

defendant’s competence.”                    United States v. Bernard, 708 F.3d
583, 592-93 (4th Cir.) (internal quotation marks omitted), cert.

denied, 134 S. Ct. 617 (2013).                           The fact that an individual

possesses questionable beliefs about the law or makes frivolous

or   nonsensical       legal       arguments            does    not    mean     that    he   lacks

competence to stand trial.                       United States v. Banks, 482 F.3d
733, 743 (4th Cir. 2007).

      Norman’s psychological report indicated that, although he

had personality disorders and below-average intelligence, he was

competent to stand trial.                    See United States v. Mason, 52 F.3d
1286,    1290       (4th    Cir.       1995)       (“Medical          opinions    are     usually

persuasive      evidence         on    the       question      of     whether     a    sufficient

doubt    exists       as    to        the    defendant’s            competence.”        (internal

quotation marks omitted)).                       After observing Norman’s behavior,

the district court concluded that he was not delusional but was

                                                   8
deliberately behaving obstructively.                     Because this finding was

consistent      with     Norman      Lewis’s         behavior       and        psychological

report, we conclude that the district court did not abuse its

discretion      in      declining     to        conduct       a     second        competency

evaluation.      See Bernard, 708 F.3d at 589-90 (stating standard

of review).

       Norman also argues that the district court erred by finding

him    incompetent      to    represent     himself.              The   Sixth      Amendment

guarantees not only the right to be represented by counsel but

also the right to self-representation.                       Faretta v. California,

422 U.S. 806, 819 (1975).               Where, as here, the district court

finds   the    defendant      competent     to       stand    trial,      the     court    may

nevertheless find him incompetent to represent himself at trial

if a mental illness renders him “unable to carry out the basic

tasks needed to present his own defense without the help of

counsel.”       Bernard, 708 F.3d       at    589-90;      accord        Indiana    v.

Edwards, 554 U.S. 164, 175-76 (2008).

       The    district       court    found          that,    although          Norman     was

competent to stand trial, his disordered thinking prevented him

from    personally       managing     the        large       amount       of    documentary

evidence in this case.          This finding was adequately supported by

Norman’s      refusal    to    review      the       documents      presented       by     the

Government or even acknowledge that they formed the evidence in

this case, by the psychological report indicating that he had a

                                            9
low    intelligence,    and    by    his    demeanor   as    observed   by   the

district court.        Thus, the district court did not abuse its

discretion    in   terminating       Norman’s   self-representation       under

Edwards.     United States v. Barefoot, 754 F.3d 226, 233 (4th

Cir.) (stating standard of review), cert. denied, 135 S. Ct. 502

(2014).

                                      III.

       Because the claims raised on appeal do not warrant relief,

we affirm the judgments of the district court.               We dispense with

oral    argument   because     the    facts   and   legal     contentions    are

adequately   presented    in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       10